—Order, Supreme Court, New York County (Harold Beeler, J.), entered on or about June 29, 1999, which dismissed the petition brought pursuant to CPLR article 75 to confirm an arbitration award rendered January 8, 1998 in favor of petitioner and denied petitioner’s application for a re-hearing made on the grounds that the award’s language was indefinite, unanimously affirmed, without costs.
The court properly granted the cross motion to dismiss the petition as academic (see, CPLR 3211 [a] [7]; 404 [a]), since respondents had fully and completely satisfied the arbitration award by compensating the employee represented by petitioner for her wrongful demotion. Further, as the parties had specified the boundaries of the arbitration to cover only the employee’s demotion, the court properly found that the arbitra*24tion clearly did not encompass the question of the employee’s later termination. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Saxe, JJ.